EXHIBIT 10.7

 



COLLABORATION AGREEMENT

 

THIS COLLABORATION AGREEMENT (“Agreement”) is made and entered into as of the
25th day of July, 2013 (“Effective Date”), by and between CANTERBURY
LABORATORIES, LLC, a Delaware limited liability company duly organized under law
and having an usual place of business at 8 Canterbury Lane, Holden, MA 01520
(“Canterbury”) and FERNDALE PHARMA GROUP, INC., a Michigan corporation duly
organized and having an usual place of business at 780 West Eight Mile Road,
Ferndale, Michigan 48220 (“Ferndale”). Canterbury and Ferndale are hereinafter
sometimes referred to as a “Party” and collectively, as the “Parties”.

RECITALS

 

On March 22, 2012, the Parties entered in a Sub-License Agreement (the
“Sublicense Agreement”), pursuant to which Canterbury, as the Sub-Licensor,
granted an exclusive Sub-License to Ferndale, as the Sub-Licensee, to develop
formulations and to manufacture, market and sell Canterbury’s compound, Methyl
3-(3,17b-dihydroxyestra-1,3,5(10)-trien-16a-yl) propanoate, hereafter identified
as CL-214, for topical administration (the “Licensed Products’) through and
within the Distribution Channel, as defined below, throughout the Territory, as
defined below.

By agreement, the Parties limited the Sublicense Agreement to the sale of the
Licensed Products by Ferndale by direct sale through the office of surgeons,
physicians and other healthcare providers (collectively the “Distribution
Channel”) anywhere in the world (the “Territory”). Capitalized terms not defined
herein shall have the same meaning as in the Sublicense Agreement.

The research and development of the Licensed Products is ongoing and
commercialization of the Licensed Products has not yet commenced; however,
Ferndale has indicated its interest in being able to sell the Licensed Products
outside of the Distribution Channel; and Canterbury is willing to consider
expanding the Distribution Channel in accordance with the terms and conditions
of this Agreement.

NOW, THEREFORE, for good and valuable consideration, including the
representations, provisions, warranties, promises, covenants and agreements
contained herein, the receipt and legal sufficiency of which is hereby
acknowledged, accepted and agreed to, the Parties, intending to be legally
bound, hereby agree as follows:

1.                  At any time during the Term of this Agreement, as
hereinafter defined, Ferndale shall have the option to request that the Parties
commence negotiations to allow Ferndale to sell the Licensed Products outside of
the Distribution Channel by giving Canterbury written notice of such interest
(the “Expansion Notice”) and including in the Expansion Notice the proposed
consideration and other terms and conditions being suggested to expand the
Distribution Channel. Within fifteen (15) days of receiving the Expansion
Notice, the Parties shall do the following: (i) enter into a mutual
non-disclosure agreement consistent with Canterbury’s customary form and (ii)
either meet in person at Canterbury’s offices or by conference call to discuss
the terms and conditions proposed in the Expansion Notice. Thereafter, the
Parties shall confer for a period of up to thirty (30) days from the date of the
meeting or conference call referred to in subsection (ii) above to negotiate the
terms and conditions upon which the Distribution Channel could be expanded under
the Sublicense Agreement, which period may be extended for an additional period
of thirty (30) days by mutual agreement (the “Negotiation Period”). If the
Parties reach an agreement during the Negotiation Period on all of the terms and
conditions on which the Distribution Channel is to be expanded, then Canterbury
will provide a draft amendment within ten (10) business days following the date
that agreement is reached and the Parties will then negotiate and finalize the
amendment with fifteen (15) business days thereafter. The amendment shall be
effective when it is fully executed and delivered by the Parties.

1

 



2.                  With respect to each and every obligation of the Parties set
forth in Article 1 above, it is understood and agreed that the Parties agree to
use their commercial efforts, in good faith, to reach agreement on the terms and
conditions of, and finalize, an amendment to the Sublicense Agreement as
described in Article 1 above, but there is no contractual obligation on either
Party to reach an agreement on the terms and conditions of such amendment or the
final form thereof and failing to reach such an agreement in a form acceptable
to each Party within the time frames set forth in Article 1 above shall not
constitute a violation of or default under this Agreement.

It is further understood and agreed that the process and procedures set forth in
Article 1 shall apply each and every time that Ferndale wishes to expand the
Distribution Channel. If an amendment(s) is fully executed and delivered, then
the amendment(s) shall be annexed to the Sublicense and made a part therefor as
if set forth verbatim.

3.                  The term of this Agreement shall be five (5) years
commencing on the Effective Date and terminating on July 24, 2018 (the
“Termination Date”) unless extended, in writing, by mutual agreement of the
Parties (the “Term”). Notwithstanding the foregoing, either Party may
immediately terminate this Agreement if the other Party is adjudicated a
bankrupt or becomes insolvent, or enters into a composition with its creditors
or if a receiver is appointed for it.

4.                  Any notice required under this Agreement shall be in writing
and addressed to the parties at their addresses first above written. Any party
may change the address to which notices shall be given by notice in writing. Any
notice to Canterbury shall require a copy, which shall not constitute notice, to
Rubin and Rudman LLP, 50 Rowes Wharf, 3rd Floor Boston, MA 02110, attention:
Peter B. Finn, Esquire. All notices may be delivered personally in part by
reputable overnight courier with written verification of receipt or by
registered or certified mail first class United States Mail, postage prepaid,
return receipt requested and shall be effective upon receipt.

5.                  The Parties shall not have the right to assign this
Agreement, or any rights granted hereunder, without the prior written consent of
the other Party (which may be withheld in its sole and absolute discretion);
provided that, Ferndale may assign this Agreement or any rights granted
hereunder, to any of its Affiliates to which Ferndale has assigned the
Sublicense Agreement in accordance with its terms without the consent of
Canterbury, provided such Affiliate agrees in writing to be bound by the terms
and conditions of this Agreement. Notwithstanding the foregoing, either Party
may transfer its rights, duties and privileges under this Agreement and assign
this Agreement in connection with a merger or consolidation with another person
or firm in which it is not the surviving entity or in connection with the sale
of all or substantially all of its assets or securities or in connection with
any business combination in which the Party is not the surviving entity,
provided that such person or firm shall first have agreed with Canterbury or
Ferndale, as the case may be, in writing to perform the transferring Party’s
obligations and duties hereunder and provided, further that the Sublicense
Agreement has also been assigned to such transferee in accordance with its
terms. For purposes of this Article 5 and this Agreement, an Affiliate of
Ferndale is defined to mean one (1) of Ferndale’s subsidiary companies, which is
One Hundred (100%) percent owned by Ferndale.

2

 



6.                  Any matters arising out of or related to this Agreement, and
any other dispute shall be governed by the substantive laws of the State of New
York, without regard to its conflicts of law principles. Any dispute shall be
brought in the appropriate courts of competent jurisdiction in New York City,
New York.

7.                  This Agreement contains the entire agreement between the
Parties regarding its subject matter and supersedes all previous agreements and
negotiations. None of the terms of this Agreement shall be amended or modified
except in a writing signed and delivered by the Parties.

IN WITNESS WHEREOF the Parties have caused this Agreement to be executed as of
the Effective Date.

CANTERBURY LABORATORIES, LLC

 

 

By:                                                             

Yael Schwartz, Ph.D.

President and CEO

Hereunto Duly Authorized



 

 

FERNDALE PHARMA GROUP, INC.



 

By:                                                             

Michael J. Burns, Ph.D.

President and COO

Hereunto Duly Authorized

 

 

 

 



3

